


110 HRES 1013 EH: Expressing the sense of Congress that

U.S. House of Representatives
2008-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1013
		In the House of Representatives, U.
		  S.,
		
			March 5, 2008
		
		RESOLUTION
		Expressing the sense of Congress that
		  providing breakfast in schools through the National School Breakfast Program
		  has a positive impact on classroom performance.
	
	
		Whereas breakfast program participants under the Child
			 Nutrition Act of 1966 include public, private, elementary, middle, and high
			 schools, as well as rural, suburban, and urban schools;
		Whereas almost 17,000 schools that participate in the
			 National School Lunch Program do not participate in the National School
			 Breakfast Program;
		Whereas in fiscal year 2006, 7,700,000 students in the
			 United States consumed free or reduced-price school breakfasts provided under
			 the National School Breakfast Program established by section 4 of the Child
			 Nutrition Act of 1966;
		Whereas less than half of the low-income students who
			 participate in the National School Lunch Program also participate in the school
			 breakfast program;
		Whereas implementing or improving classroom breakfast
			 programs have been shown to increase the participation of eligible students in
			 breakfast consumption dramatically, doubling, and in some cases tripling,
			 numbers, as evidenced by research in Minnesota, New York, and Wisconsin;
		Whereas making breakfast widely available through
			 different venues or a combination thereof, such as in the classroom, obtained
			 as students exit their school bus, or outside the classroom, has been shown to
			 lessen the stigma of receiving free or reduced-price breakfast, which often
			 prevents eligible students from obtaining traditional breakfast in the
			 cafeteria;
		Whereas providing free universal breakfast, especially in
			 the classroom, has been shown to significantly increase school breakfast
			 participation rates and increase absences and tardiness;
		Whereas studies have shown that access to nutritious
			 programs such as the National School Lunch Program and National School
			 Breakfast Program helps to create a strong learning environment for children
			 and helps to improve children’s concentration in the classroom;
		Whereas providing breakfast in the classroom has been
			 shown in several instances to improve attentiveness and academic performance,
			 while reducing tardiness and disciplinary referrals;
		Whereas students who eat a complete breakfast have been
			 shown to make fewer mistakes and work faster in math exercises than those who
			 eat a partial breakfast;
		Whereas studies suggest that eating breakfast closer to
			 classroom and test-taking time improves student performance on standardized
			 tests relative to students who skip breakfast or have breakfast at home;
		Whereas studies show that students who skip breakfast are
			 more likely to have difficulty distinguishing among similar images, show
			 increased errors, and have slower memory recall;
		Whereas children who live in families that experience
			 hunger have been shown to be more likely to have lower math scores, face an
			 increased likelihood of repeating a grade, and receive more special education
			 services;
		Whereas studies suggest that children who eat breakfast
			 have more adequate nutrition and intake of nutrients, such as calcium, fiber,
			 protein, and vitamins A, E, D, and B–6; and
		Whereas children who fail to eat breakfast, whether in
			 school or at home, are more likely to be overweight than children who eat a
			 daily healthy breakfast: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the
			 importance of the National School Breakfast Program and its overall positive
			 effect on the lives of low-income children and families, as well as its effect
			 on helping to improve a child’s overall classroom performance;
			(2)expresses support
			 for States that have successfully implemented school breakfast programs in
			 order to improve the test scores and grades of its participating students;
			 and
			(3)encourages states
			 to strengthen their school breakfast programs by improving access for students,
			 to promote improvements in the nutritional quality of breakfasts served, and to
			 inform students and parents of healthy nutritional and lifestyle
			 choices.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
